                   Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 1 of 12



 1   Erin L. Brinkman (SBN 289967)
     Unite the People
 2       3003 W. Olympic Blvd Ste. 1031
         Los Angeles, CA 90006
 3       Telephone: (888) 245-9393
         E-mail: erin@unitethepeople.org
 4   Attorney for Plaintiffs and the Proposed Class

 5

 6

 7
                                    United States District Court
 8                             for the Northern District of California
                                        San Francisco Division
 9
                                                              Case No. ___________________
10        Amitabho Chattopadhyay,
          Unite the People,                                   Complaint for Damages
11        	 individually and on behalf                        1.	 Civil Rights Act of 1866
          	 of all others similarly situated,                     (42 U.S.C. § 1981)
12        		         Plaintiffs,                              2.	 Unruh Act (Cal. Civ.
                                                                  Code §§ 51, 51.5 & 52
13        		          v.                                          et. seq.)
14        BBVA Compass Bancshares, Inc.,                      Class Action
          Simple Finance Technology Corp.,
15        	 a/k/a Simple Bank,                                Jury Trial Demanded
          BBVA Compass Financial Corporation,
16        Compass Bank,
          		        Defendants.
17

18

19                                               Introduction

20           1.	     This complaint is brought by Plaintiffs Amitabho Chattopadhyay, individually

21   and on the behalf of all others similarly situated, and Unite the People, (collectively, ‘Plaintiffs’),

22   through their attorneys against Defendants BBVA Compass Bancshares, Inc., Compass Bank,

23   BBVA Compass Financial Corporation and Simple Finance Technology Corp. (collectively,

24   “Defendants”), for violations of the Civil Rights Act of 1866, codified at 42 U.S.C. § 1981 and

25   the Unruh Civil Rights Act, codified at section 51 et seq. of the California Civil Code.

26           2.	     Defendants have a stated policy of refusing to allow non-citizen aliens to open

27   a checking account with their ‘Simple Bank’ service on the basis of their citizenship and/or

                                                        1
                                                                                     Complaint for Damages
                  Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 2 of 12



 1   immigration status. Their policy of doing so is arbitrary, discriminatory and violates 42 U.S.C. §

 2   1981 and Cal. Civ. Code. §§ 51, 51.5 & 52.

 3                                                 Parties

 4          3.	     Plaintiff Chattopadhyay is the plaintiff in this case, a native and citizen of the

 5   Republic of Singapore and an alien lawfully admitted for permanent residence. She has been

 6   issued a valid social security number by the Social Security Administration.

 7          4.	     Plaintiff Unite the People is a non-profit social justice organization with members

 8   throughout the state of California, and files this action individually. Unite the People advocates

 9   for the rights of non-citizens present in the United States and provides referral services to

10   both low-income non-citizens and citizens and extensive case management, administrative and

11   paralegal services to public interest attorneys serving non-citizens and citizens at affordable rates.

12          5.	     On information and belief, Defendant BBVA Compass Bancshares, doing

13   business under the name ‘Simple’, is a Texas corporation operating in the State of California

14   under the trade name BBVA Compass, where it operates substantial business within the state of

15   California, including both an online presence and physical branches.

16          6.	     On information and belief, Defendant Compass Bank, doing business under the

17   name ‘Simple’, is an Alabama corporation operating in the State of California under the trade

18   name BBVA Compass, where it operates substantial business within the state of California,

19   including both an online presence and physical branches.

20          7.	     On information and belief, Defendant BBVA Compass Financial Corporation,

21   doing business under the name ‘Simple’, is an Alabama corporation operating in the State of

22   California under the trade name BBVA Compass, where it operates substantial business within

23   the state of California, including both an online presence and physical branches.

24          8.	     On information and belief, Defendant Simple Finance Technology Corp.

25   (hereinafter ‘Simple’) is an Oregon corporation operating in the State of California and a

26   subsidiary of Compass Bank, or, in the alternative and/or in addition to, BBVA Compass

27   Bancshares, or, in the alternative and/or in addition to, BBVA Compass Financial Corporation.
                                                       2
                                                                                   Complaint for Damages
                   Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 3 of 12



 1   Simple habitually operates in the state of California. A significant portion of its clientele is

 2   located in California and its business is targeted towards California.

 3                                         Jurisdiction and Venue

 4          9.	     This Court has subject matter jurisdiction over Plaintiffs’ section 1981 claim

 5   pursuant to 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiffs’ state law

 6   claims pursuant to 28 U.S.C. § 1367. Further, this Court has jurisdiction pursuant to the Class

 7   Action Fairness Act of 2005, 28 U.S.C.§ 1332 et. seq.

 8          10.	    This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

 9   §§ 2201 and 2202.

10          11.	    This court has personal jurisdiction over each and every defendant named herein

11   because they do business in the State of California.

12          12.	    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

13   substantial part of the events or omissions giving rise to the claims occurred in this district and

14   Defendants conduct business within this district.

15          13.	    Pursuant to N.D. Cal. Local Rules 3-2(c) and (d), intradistrict assignment to the

16   San Francisco Division is proper because a substantial part of the events which give rise to the

17   claims asserted herein occurred in Alameda, Contra Costa, Marin, Napa, San Francisco, San

18   Mateo or Sonoma counties.

19                                          Factual Background

20          14.	    On October 13, 2018, Plaintiff Chattopadhyay, drawn to the 2.02% checking

21   accounts which Defendants offered, attempted to sign up for an account with Simple using the

22   username ‘amitabho’. After answering questions soliciting her personal information, her contact

23   information and her intent in obtaining the account, she was brought to a screen titled ‘Let’s

24   verify your identity’, soliciting her date of birth and social security number and asking “are you a

25   U.S. citizen” and “are you a PEP (politically exposed person)”. After filling in the rest of the form,

26   she clicked ‘no’ in response to “are you a U.S. citizen”. A red-rimmed notice with an exclamation

27   mark popped up reading “Sorry, at this time we can only accept US citizens.” The ‘verify’ button
                                                       3
                                                                                   Complaint for Damages
                    Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 4 of 12



 1   which would have allowed her to carry on in making her account remained inaccessible.

 2           15.	    Plaintiff Chattopadhyay attempted to sign up two more times over the next few

 3   months. The same result occurred each time.

 4           16.	    Originally, Simple opened accounts for non-citizens. However, when Compass

 5   Bank, or, in the alternative and/or in addition to, BBVA Compass Bancshares, or, in the

 6   alternative and/or in addition to, BBVA Compass Financial Corporation, acquired it in 2017, the

 7   companies, acting in tandem, closed all accounts belonging to non-citizens, including permanent

 8   residents. Upon merger, the corporations effectively acted as one entity, and a unity of interest

 9   existed between the corporations such that any individuality and separation between Simple and

10   Compass Bank have ceased, and Simple is an alter ego of Compass Bank or, in the alternative

11   and/or in addition to, BBVA Compass Bancshares, or, in the alternative and/or in addition to,

12   BBVA Compass Financial Corporation: a brand and technological interface through which

13   Compass Bank or, in the alternative and/or in addition to, BBVA Compass Bancshares, or, in the

14   alternative and/or in addition to, BBVA Compass Financial Corporation markets a subset of its

15   banking services.

16           17.	    In the alternative, Simple conspired with Compass Bank or, in the alternative

17   and/or in addition to, BBVA Compass Bancshares, or, in the alternative and/or in addition to,

18   BBVA Compass Financial Corporation, to deny its services to aliens in that it provided the web

19   interface which automatically rejects non-citizen applicants on the basis of their immigration

20   status, intending that its interface be used to discriminate against residents of California on the

21   basis of their citizenship and immigration status, and further refuses to issue its Simple Visa Card

22   and denies the full use of its Simple iOS and Android applications, as well as the rest of its web

23   interface, to aliens.

24           18.	    On September 28, 2018, Defendants publicly stated that the Department of the

25   Treasury had promulgated certain regulations in May 2016 implementing the Bank Secrecy Act

26   which required them to discriminate against legal permanent residents. This is in reference to 81

27   FR 29397, Customer Due Diligence Requirements for Financial Institutions. No requirements
                                                       4
                                                                                  Complaint for Damages
                   Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 5 of 12



 1   were imposed by the Treasury’s issuance of that rule which distinguished citizens of the United

 2   States and citizens of any other country in any immigration status in any way. To the extent

 3   which the Treasury’s regulations may in any way do so, they distinguish only between people who

 4   have Social Security Numbers and those who do not.

 5          19.	     Moreover, no other bank has a policy barring permanent residents from opening

 6   bank accounts with them. Rather, no documentation is generally required besides questions about

 7   whether a person is a U.S. citizen or permanent resident and their social security number.

 8          20.	     As such, this justification was a pretext for their intent to discriminate against

 9   non-citizens.

10                                       Class Action Allegations

11          21.	     Plaintiff Chattopadhyay brings her class allegations under Fed. R. Civ. P. 23(a),

12   (b)(2), and (b)(3) on behalf of two classes, each consisting of all non-United States citizens who

13   resided in the United States at the relevant time they applied or attempted to apply for a bank

14   account with Simple Bank or was deterred from applying for an account with Simple Bank or

15   who had an account with Simple Bank that was terminated, who applied or attempted to apply

16   for a bank account with Simple Bank or was deterred from applying for an account with Simple

17   Bank or who had an account with Simple Bank that was terminated and who had a valid Social

18   Security Number (“Covered Non-Citizens”) from March 25, 2016 through the date of final

19   judgment in this action (“Covered Period”), defined as follows:

20                   21.1.	 All Covered Non-Citizens who resided in California during the Covered

21                   Period (the “California Class”);

22                   21.2.	 All Covered Non-Citizens during the Covered Period (the “Out-of-State

23                   Class”).

24          22.	     Plaintiff Chattopadhyay is part of each of the above classes.

25          23.	     Upon information and belief, Class Members in each of the classes are so

26   numerous that joinder of all of them is impracticable. In February 2017, Defendants claimed

27   that they were obtaining “30,000 new accounts per month”, starting from a baseline of about a
                                                        5
                                                                                     Complaint for Damages
                   Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 6 of 12



 1   hundred thousand. Over 44.5 million aliens are present in the United States, which constitute

 2   a significant proportion of the population of this country. As such, Plaintiffs believe that there

 3   are hundreds of thousands of Class Members in each of the classes. Plaintiffs do not know the

 4   precise number of Class Members in each class as this information is in Defendants’ possession.

 5          24.	    There are questions of law and fact common to the classes, and these questions

 6   predominate over any questions affecting only individual members. The common questions

 7   include, but are not limited to, (1) whether Defendants’ stated policies which exclude Class

 8   Members outright from opening a bank account with Defendants on the basis of their alienage

 9   or immigration status (the “Policies”) deprives Class Members of the right to contract in

10   violation of Section 1981; (2) whether Defendants’ application of the Policies deprive Class

11   Members of their rights under the Unruh Civil Rights Act; (3) whether Class Members are

12   harmed by Defendants’ application of the Policies; (4) whether Class Members are entitled to

13   compensatory damages; (5) if compensatory damages are warranted, whether Class Members are

14   entitled to, at most, damages of no less than $4,000 for each failed attempt to sign up for a bank

15   account with Defendants; (6) whether Class Members are entitled to punitive damages; (7) what

16   equitable and injunctive relief for each of the classes is warranted; and (8) the scope of a resulting

17   permanent injunction.

18          25.	    Plaintiffs’ claims are typical of the claims of the Class Members in each of the

19   classes: (1) Plaintiffs were within the jurisdiction of the United States and had a social security

20   number; (2) Plaintiffs applied, attempted to apply, or were barred or deterred from applying

21   for a bank account with Defendants; and (3) Plaintiffs did not receive a bank account from

22   Defendants because of their alienage or immigration status. Each of these claims is substantially

23   shared by every Class Member in each of the Classes. Each of the claims arises from the same

24   course of conduct by Defendants, and the relief sought is common.

25          26.	    Plaintiffs will fairly and adequately represent and protect the interests of the Class

26   Members in each of the classes. Plaintiffs have no conflict with any Class Member. Plaintiffs

27   are committed to the goal of having change Defendants change their business practices to
                                                       6
                                                                                   Complaint for Damages
                   Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 7 of 12



 1   stop discriminating against Plaintiffs and other non-citizens who possess valid social security

 2   numbers.

 3          27.	    Plaintiffs have retained counsel sufficiently competent in civil rights and class

 4   action matters, with extensive defense-side experience in complex class action matters - including

 5   Unruh Act claims - to represent the Class Members adequately in this action.

 6          28.	    The amount of Class Members is ascertainable through Defendants’ records,

 7   particularly through its digital logs of incomplete applications for bank accounts with Simple,

 8   and therefore each of the proposed classes is ascertainable.

 9          29.	    Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

10   Defendants have acted and/or refused to act on grounds generally applicable to each of the

11   classes, making declaratory and injunctive relief and statutory damages appropriate with respect

12   to the Class Members as a whole. Defendants exclude Class Members in each of the classes

13   outright from obtaining a bank account due to alienage or immigration status. The Class

14   Members in each of the classes are entitled to injunctive relief to end Defendants’ common,

15   unfair, and discriminatory policies and other make-whole relief.

16          30.	    Class certification is also appropriate pursuant to Fed. R. Civ. P. 23(b)(3) because

17   common questions of fact and law predominate over any questions affecting only individual

18   Class Members in each of the classes, and because a class action is superior to other available

19   methods for the fair and efficient adjudication of this litigation since joinder of all members is

20   impracticable. The Class Members have been damaged and are entitled to recovery because of

21   Defendants’ common, unfair, and discriminatory policies. Damages are capable of measurement

22   on a classwide basis. The propriety and amount of punitive damages are based solely on

23   Defendants’ conduct, making these issues common each of the two classes. The Class Members

24   will rely on common evidence to resolve their legal and factual questions, including applicable

25   policies in the relevant period. There are no pending actions raising similar claims. Plaintiffs

26   engage in continuous, permanent, and substantial activity in California. There will be no undue

27   difficulty in the management of this litigation as a class action.
                                                       7
                                                                                   Complaint for Damages
                    Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 8 of 12



 1                                         First Cause of Action

 2                               Alienage Discrimination (42 U.S.C. §1981)

 3           31.	    Plaintiffs incorporate into this cause of action each and every allegation contained

 4   in this complaint by reference as if it were set out entirely herein.

 5           32.	    Plaintiff Chattopadhyay brings this claim on her own behalf and on behalf of both

 6   the California Class and the Out-of-State Class.

 7           33.	    Plaintiff Unite the People brings this claim on its behalf.

 8           34.	    Plaintiffs are persons within the jurisdiction of the United States.

 9           35.	    Plaintiff Chattopadhyay is an alien.

10           36.	    Plaintiffs have the right to make and enforce contracts in the United States and

11   are entitled to the full and equal benefits of the law.

12           37.	    Defendants intentionally discriminated against Plaintiffs and the Class Members

13   in each of the classes because of alienage by denying them the opportunity to contract to open a

14   bank account with them, by terminating their accounts or by deterring them from applying for a

15   bank account in the first place.

16           38.	    Defendants’ intentional discrimination against Plaintiffs and the Class Members

17   in each of the classes interfered with their right to make and enforce contracts to obtain and

18   maintain a bank account.

19           39.	    Defendants’ policies of refusing to create bank accounts and terminating bank

20   accounts based on the Class Members’ alienage harmed them and constitutes unlawful alienage

21   discrimination in the making and enforcing of contracts in violation of 42 U.S.C. § 1981.

22   Plaintiff Unite the People has also been harmed, as it has been forced to divert resources from its

23   primary advocacy and other projects in order to assist its members who are adversely affected by

24   their inability to obtain and maintain banking services with Defendants.

25           40.	    Plaintiffs and the Class Members have no plain, adequate, or complete remedy

26   at law to redress the wrongs alleged herein, and the injunctive relief sought in this action is the

27   only means of securing complete and adequate relief. Plaintiffs and the Class Members they seek
                                                        8
                                                                                   Complaint for Damages
                    Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 9 of 12



 1   to represent are now suffering, and will continue to suffer, irreparable injury from Defendants’

 2   discriminatory acts and omissions.

 3           41.	    Defendants’ conduct has caused, and continues to cause, Plaintiff Chattopadhyay

 4   and the Class Members substantial losses in interest which should have accrued on their bank

 5   balances. The defendants’ intentional discrimination interfered with Class Members’ right to full

 6   and equal services and their right to make and enforce contracts for financial products. Their

 7   policy and practice of doing so caused Plaintiffs and the Class Members to be unable to access

 8   their 2.02% APY checking account service.

 9                                        Second Cause of Action

10                    Violation of the Unruh Act (Civ. Code §§ 51, 51.5 and 52 et seq.)

11           42.	    Plaintiffs incorporate into this cause of action each and every allegation contained

12   in this complaint by reference as if it were set out entirely herein.

13           43.	    Plaintiff Chattopadhyay brings this claim on her own behalf and on behalf of each

14   member of the California Class.

15           44.	    Plaintiff Unite the People brings this claim on its behalf.

16           45.	    Plaintiffs are persons within the jurisdiction of the United States.

17           46.	    Plaintiff Chattopadhyay is an alien, a legal permanent resident of the United

18   States and a native and citizen of the Republic of Singapore.

19           47.	    Plaintiffs have the right to make and enforce contracts in the United States and

20   are entitled to the full and equal benefits of the law.

21           48.	    Plaintiff Chattopadhyay is entitled to the full and equal accommodations,

22   advantages, facilities, privileges, or services in all business establishments of every kind whatsoever

23   no matter their immigration status and no business establishment of any kind whatsoever may

24   refuse to contract with Plaintiffs because of their immigration status.

25           49.	    Defendants intentionally discriminated against Plaintiffs and the Class Members

26   in each of the classes because of alienage, immigration status and/or nationality by denying them

27   the opportunity to contract to open a bank account with them, by terminating their accounts or
                                                        9
                                                                                   Complaint for Damages
                   Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 10 of 12



 1   by deterring them from applying for a bank account in the first place, because they were not U.S.

 2   citizens. Each ground is pled collectively and in the alternative.

 3          50.	     Defendants’ intentional discrimination against Plaintiff Chattopadhyay and the

 4   Class Members in each of the classes interfered with their right to full and equal services and

 5   their right to make and enforce contracts for a bank account.

 6          51.	     Defendants’ policies of refusing to create bank accounts and terminating bank

 7   accounts based on the Class Members’ alienage harmed them and constitutes unlawful alienage

 8   discrimination in the making and enforcing of contracts in violation of the Unruh Act. Plaintiff

 9   Unite the People has also been harmed, as it has been forced to divert resources from its primary

10   advocacy and other projects in order to assist its members who are adversely affected by their

11   inability to obtain and maintain banking services with Defendants.

12          52.	     Plaintiffs and the Class Members have no plain, adequate, or complete remedy

13   at law to redress the wrongs alleged herein, and the injunctive relief sought in this action is the

14   only means of securing complete and adequate relief. Plaintiffs and the Class Members they seek

15   to represent are now suffering, and will continue to suffer, irreparable injury from Defendants’

16   discriminatory acts and omissions.

17          53.	     Defendants’ conduct has caused, and continues to cause, Plaintiff Chattopadhyay

18   and the Class Members substantial losses in interest which should have accrued on their bank

19   balances. The defendants’ intentional discrimination interfered with their right to full and equal

20   services and their right to make and enforce contracts for financial products. Their policy and

21   practice of doing so caused Plaintiffs and the Class Members to be unable to access their 2.02%

22   APY checking account service.

23          54.	     Pursuant to Civ. Code § 52 subd. (a), Plaintiff Chattopadhyay and the Class

24   Members are entitled to the actual damages suffered, treble actual damages but no less than

25   $4,000, and attorney’s fees. Pursuant to Civ. Code § 52 subd. (c) of the Unruh Civil Rights Act,

26   Plaintiff Chattopadhyay and the Class Members in the California Class are also entitled to

27   injunctive and other equitable relief against such unlawful practices in order to prevent future
                                                      10
                                                                                   Complaint for Damages
                 Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 11 of 12



 1   damages, for which there is no adequate remedy at law, and to avoid a multiplicity of lawsuits.

 2                                           Prayer for Judgment

 3          Wherefore, Plaintiffs and the Class Members for each class pray judgment against each

 4   and every defendant as follows:

 5              1.	 Certification of the case as a class action on behalf of the proposed Class

 6                  Members in both the California Class and Out-of-State Class.

 7              2.	 Designation of Plaintiff Chattopadhyay as representative of both the California

 8                  Class and Out-of-State Class.

 9              3.	 Designation of Plaintiffs’ counsel of record as Class Counsel.

10              4.	 A declaratory judgment that the practices complained of herein are unlawful and

11                  violate 42 U.S.C. § 1981 and sections 51 subd. (b) and 51.5 of the Unruh Civil

12                  Rights Act.

13              5.	 A preliminary and permanent injunction against Defendants and their officers,

14                  agents, successors, employees, representatives, and any and all persons acting in

15                  concert with them, from engaging in each of the unlawful policies, practices,

16                  customs and usages set forth herein.

17              6.	 For general and special damages according to proof.

18              7.	 For treble and statutory damages to the extent allowed by law.

19              8.	 For exemplary and punitive damages according to proof.

20              9.	 For injunctive relief.

21              10.	For reasonable attorney’s fees.

22              11.	For costs of suit.

23              12.	For pre- and post-judgment interest as provided by law.

24              13.	For such other and further relief as the Court deems just and appropriate.

25          Dated: March 25, 2019              Respectfully submitted,
                                               /s/Erin L. Brinkman
26

27                                             Unite the People

                                                      11
                                                                                 Complaint for Damages
     Case 3:19-cv-01541 Document 1 Filed 03/25/19 Page 12 of 12



 1                         Erin L. Brinkman (SBN 289967)
                           3003 W. Olympic Blvd Ste. 1031
 2                         Los Angeles, CA 90006
 3                         Telephone: (888) 245-9393
                           erin@unitethepeople.org
 4
                           Attorneys for Plaintiffs
 5                         and the Proposed Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                  12
                                                            Complaint for Damages
